Name: Council Regulation (EU) 2017/964 of 8 June 2017 amending Regulation (EU) No 267/2012 concerning restrictive measures against Iran
 Type: Regulation
 Subject Matter: Asia and Oceania;  international affairs;  international trade;  international security;  technology and technical regulations
 Date Published: nan

 9.6.2017 EN Official Journal of the European Union L 146/1 COUNCIL REGULATION (EU) 2017/964 of 8 June 2017 amending Regulation (EU) No 267/2012 concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2010/413/CFSP of 26 July 2010 concerning restrictive measures against Iran and repealing Common Position 2007/140/CFSP (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EU) No 267/2012 (2) gives effect to the measures provided for in Decision 2010/413/CFSP. (2) Article 26c of Decision 2010/413/CFSP requires that the procurement of certain nuclear-related goods from Iran by nationals of Member States, or using their flagged vessels or aircraft, is to be subject to approval by the Joint Commission. (3) Article 26d of Decision 2010/413/CFSP requires that Member States engaging in the supply, sale or transfer to, or for use in, or the benefit of, Iran of goods mentioned therein are to ensure that they have obtained and are in a position to exercise effectively a right to verify the end-use and end-use location of those goods. (4) On 8 June 2017, the Council adopted Decision (CFSP) 2017/974 (3) amending Decision 2010/413/CFSP. (5) Decision (CFSP) 2017/974 replaces, in Article 26c of Decision 2010/413/CFSP, the requirement to obtain an approval from the Joint Commission with an obligation to notify the Joint Commission of any procurement of the relevant goods. Decision (CFSP) 2017/974 also amends Article 26d of Decision 2010/413/CFSP to require that Member States obtain, prior to authorising any transaction mentioned therein, information on the end-use and end-use location of any supplied item. (6) Regulatory action at the level of the Union is necessary in order to implement the measures, in particular with a view to ensuring their uniform application by economic operators in all Member States. (7) Regulation (EU) No 267/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Council Regulation (EU) No 267/2012 is amended as follows: (1) in Article 2a, paragraph 5 is replaced by the following: 5. The Member State concerned shall notify the Joint Commission of authorisations granted under point (e) of paragraph 1 and authorisations concerning the purchase, import or transport from Iran of the further goods and technology referred to in paragraph 4, whether or not originating in Iran.; (2) Article 3a is amended as follows: (a) paragraph 6 is replaced by the following: 6. The competent authority granting an authorisation in accordance with paragraph 1(a) shall ensure that, except for temporary exports, the applicant has submitted the end-use statement set out in Annex IIa or an end-use statement in an equivalent document containing information on the end-use and, as a basic principle, end-use location of any supplied item.; (b) the following paragraph is inserted: 6a. If the competent authority decides to grant an authorisation in accordance with paragraph 1(a) in the absence of information on the end-use location, it may request the applicant to supply such information at a later stage. The applicant shall provide the information within a reasonable period of time.; (3) Article 3c is amended as follows: (a) paragraph 2 is replaced by the following: 2. The competent authority granting an authorisation in accordance with paragraph 1 shall ensure that, except for temporary exports, the applicant has submitted the end-use statement set out in Annex IIa or an end-use statement in an equivalent document containing information on the end-use and, as a basic principle, end-use location of any supplied item.; (b) the following paragraph is inserted: 2a. If the competent authority decides to grant an authorisation in accordance with paragraph 1(a) in the absence of information on the end-use location, it may request the applicant to supply such information at a later stage. The applicant shall provide the information within a reasonable period of time.; (4) Article 3d is amended as follows: (a) paragraph 2 is replaced by the following: 2. The competent authority granting an authorisation in accordance with paragraph 1 shall ensure that: (a) all activities are undertaken strictly in accordance with the JCPOA; and (b) except for temporary exports, the applicant has submitted the end-use statement set out in Annex IIa or an end-use statement in an equivalent document containing information on the end-use and, as a basic principle, end-use location of any supplied item.; (b) the following paragraph is inserted: 2a. If the competent authority decides to grant an authorisation in accordance with paragraph 1(a) in the absence of information on the end-use location, it may request the applicant to supply such information at a later stage. The applicant shall provide the information within a reasonable period of time.; (5) The text set out in the Annex to this Regulation is inserted as Annex IIa. Article 2 This Regulation shall enter into force on the date following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 8 June 2017. For the Council The President U. REINSALU (1) OJ L 195, 27.7.2010, p. 39. (2) Council Regulation (EU) No 267/2012 of 23 March 2012 concerning restrictive measures against Iran and repealing Regulation (EU) No 961/2010 (OJ L 88, 24.3.2012, p. 1). (3) Council Decision (CFSP) 2017/974 of 8 June 2017 amending Decision 2010/413/CFSP concerning restrictive measures against Iran (OJ L 146, 9.6.2017, p. 143). ANNEX ANNEX IIa End-use statement referred to in Articles 3a(6) and 3c(2) and point (b) of Article 3d(2) (Letterhead of the end-user/consignee in the country of final destination) END-USE STATEMENT (if issued by the governmental authority, please insert a unique identifying number No ¦ ) A. PARTIES 1. Exporter (name, address and contact details) 2. Consignee (name, address and contact details) 3. End-user (if different from consignee) 4. Country of final destination B. ITEMS 1. Items (detailed description of items) 2. Quantity (units) / weight 3. End-use (specific purpose for which the items will be used. If the items are to be incorporated into or used for the development, production, use or repair of another item, please describe that item, its purpose and its end-user) 4. Specification of the end-use location of the items (unless the consignee acts as trader, wholeseller or reseller and is not aware of the end-use location of the items) C. STATEMENT OF FOREIGN CONSIGNEE C.1 Consignee acts as end-user Articles 3a(6) and 3c(2) and point (b) of Article 3d(2) of Council Regulation (EU) No 267/2012 require the applicant for an authorisation to submit this end-use statement or an equivalent document containing information on the end-use and end-use location of any supplied item. We (I) state that the items described in Section B supplied by the exporter named in Section A 1: 1. will only be used for the purposes described in Section B 3 and that the items or any replica thereof, if applicable, are intended for final use in the country named in Section A 4, in the location specified in Section B 4; 2. that the items or any replica thereof, if applicable:  will not be used in any nuclear explosive activity or unsafeguarded nuclear fuel-cycle activity;  will not be used for any purpose connected with chemical or biological or nuclear weapons, or missiles capable of delivering such weapons;  will only be used for civil end-uses;  will not be retransferred within Iran without prior information to the exporting State. C.2 Consignee acts as trader, wholeseller or reseller (only to be completed if Section C.1 is not applicable) Articles 3a(6) and 3c(2) and point (b) of Article 3d(2) of Council Regulation (EU) No 267/2012 require the applicant for an authorisation to submit this end-use statement or an equivalent document containing information on the end-use and end-use location of any supplied item. We (I) state that the items described in Section B supplied by the exporter named in Section A 1: 1. will only be used for the purposes described in Section B 3 and that the items or any replica thereof, if applicable, are intended for final use in the country named in Section A 4 2. that the items or any replica thereof, if applicable:  will not be used in any nuclear explosive activity or unsafeguarded nuclear fuel-cycle activity;  will not be used for any purpose connected with chemical or biological or nuclear weapons, or missiles capable of delivering such weapons;  will only be used for civil end-uses;  will only be delivered to a third person/company on condition that that third person/company accepts the commitments of the above declaration as binding for itself and on condition that that third person/company is known to be trustworthy and reliable in the observance of such commitments. SIGNATURE ¦ Place, date ¦ Original signature of end-user/consignee ¦ Company stamp/official seal ¦ Name and title of signer in block letters If applicable: Stamp of chamber of commerce (or other legalising authority)